Title: To George Washington from Jonathan Trumbull, Sr., 31 January 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Dear Sir
                            Hartford 31st Janry 1781
                        
                        With much Anxiety I give you an Answer to your late Letters respectg the Supply of the Army.
                        Colo. Champion has been with me on the Subject—he will do every in his Power, with the Means wherewith he is
                            furnished—Cattle are plenty—Money is wantg—Colo. Champion will send on this Week not less than fifty Haed & not
                            more than One Hundred—he is furnished with means to procure a further Supply—I wish it was more ample—Every Exertion in my
                            Power will be put in Motion to fulfill your Excellencys Wish—I have been informed that great Irregularity has been
                            practized in the carrying on Cattle to the Army—at one time great Supplies—at another very scanty—after the last Complaint
                            of Want, such Numbers were sent on, that great Waste has been suffered—not less I am told than 1000 Head of Cattle, for
                            Want of Pasture or Forage—that after much Waste they have been Barrelled, & come out of Pickle nothing but Bone to
                            the great Injury of the Army—I know your Excellency is troubled with every thing—is there not Somebody who may regulate
                            this Matter, so as to have a greater Equality of Supplies?
                        The Salted Provisions which have been put up by their State are ordered on to its Repositorys mentioned by
                            your Excellyin this Town & Bulls Falls—some will be sent through to your Camp—Permitt me to Quere whether Bulls
                            Falls is a proper Place for formg a Magazine? I feel not—have convened with Genl Knox on this Score—& have
                            mentioned Woodbury & Litchfield—If your Excellency should think with me you will please to give me Information in
                            Season to alter the Rout of what is going to Bulls.
                        I am happy to find Genl Knox has been so successfull in his Embassy to the States Eastward of this—this State
                            has not decided on their Measures—my Council will meet me in this Town next Monday, when the Subject of Satisfaction to
                            the Army will be brout on—& I have much Confidence that a Concurrence will be given to the Means adopted by the
                            other N.E. States.
                        I do myself the Pleasure to send you per Genl Knox for your Perusal—two Volumes of political Pamphlets lately
                            sent me from London by my Son John—they are curious & perhaps to you they may be new—after Perusal you will
                            please to return them to me by some safe opportunity as soon as convenient—.With great Sincerity of Esteem & Regard
                            I am—Dear Sir Your most Obedient humle Servt
                        
                            Jonth; Trumbull
                        
                    